Citation Nr: 1501394	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  10-47 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to special monthly compensation based upon the need for
regular aid and attendance or due to housebound status.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1962 to July 1968, including service within the Republic of Vietnam where she earned the Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In January 2012, the Veteran testified at a Videoconference Hearing.  A transcript of the hearing is of record.  In February 2013, the Board notified the Veteran that the Veterans Law Judge who had conducted the January 2012 hearing was no longer employed at the Board.  This notice provided her with 30 days to elect to have another hearing, but the Veteran did not respond with a request for a further hearing.  Accordingly, in May 2013, the Board found that there remained no outstanding hearing request, and remanded the case for further development.  The case has since been returned to the Board.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  All documents in the Veteran's Virtual VA file are duplicative of those in VBMS.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, there are relevant, outstanding records that have been identified in this case and are not yet associated with the claims file.  At her June 2013 VA examinations, the Veteran reported receipt of Social Security Administration (SSA) benefits based on disability for two years prior to her receipt of SSA benefits based on age, and that she continues to receive monthly counselling at the Vet Center.  She specified that her SSA benefits were based on her service-connected posttraumatic stress disorder (PTSD) and lower back disorder as the residual disability of an in-service lumbar compression fracture.  Although she did not identify which Vet Center she attends, the claims file includes treatment records from the Norwich Vet center.  However, the most recent treatment records are dated in March 2000.  Therefore, remand is required for obtaining these treatment records and SSA records.  On remand, the AOJ should also obtain any recent VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the SSA records pertinent to the Veteran's claim for disability benefits, including a copy of any decision and copies of the medical records relied upon concerning that claim.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  The required notice must then be provided to the Veteran and her representative.  

2.  Contact the Veteran and afford her the opportunity to clarify by name, address, and dates of treatment which Vet Centers she uses for treatment of her PTSD.  Request treatment records from the Norwich Vet Center.  This request for clarification should include instruction that a signed authorization for Vet Center treatment records is required.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.

3.  Obtain outstanding VA treatment records, to include all records from the West Haven and Newington VA Medical Centers for treatment since June 2013.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a SSOC must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

